Title: To James Madison from William Harris Crawford, 26 September 1816
From: Crawford, William Harris
To: Madison, James


        
          Dear Sir,
          War Department 26th. Sept. 1816.
        
        The Corps of Engineers, as I had foreseen, have been excessively mortified, at the delay which has taken place in commencing the fortifications recommended by the commander of that corps, & for which appropriations were made during the last session.
        The inclosed papers, are intended to shew that there is no reason to expect that our northern boundary will be enlarged by the Commissioners under the late treaty, at least in the vicinity of Lake Champlain.
        From the number of observations taken, & from the character of the observer, I should be inclined to doubt whether there is any reason to expect the extension of our limits at that point. When this is admitted, there still exists another reason for the delay, which is the possibility that the plan of the fortification may be defective. Colo Totton [sic] is esteemed one of the best officers of the Corps, both scientifically, & practically.
        Laying the foundation on the water side, might not so seriously affect the plan, as to render Changes impracticable, after it is commenced.
        The low state of the water in the lake presents an inducement to lay the foundation on that side at this time, as from the small quantity of rain which has fallen in the course of the year, the lake is probably lower than it will be for several years to come.
        Under all these circumstances, it is submitted whether, the permission requested may not be granted without injury to the Service. I have the honor to be your most obt. & very humbe Servt
        
          Wm H Crawford
        
      